Cook, J.,
dissenting. Because I would find that the statutes here do not require that Richard Hayes be committed to foster care for a second six-month stint in order for CPSU to have standing to file for permanent custody, I respectfully dissent.
Like the majority, I focus on the legislative intent in interpreting former R.C. 2151.413, but I reach a contrary conclusion. R.C. 2151.01(A) states:
“[T]he sections of Chapter 2151. of the Revised Code * * * shall be liberally interpreted and construed so as to * * *:
“ * * * provide for the care, protection, and mental and physical development of children * * *.”
*50With this direction from the General Assembly, we must liberally construe the statutes in favor of the interests of the child. The majority’s concentration on the parents’ interests is, therefore, at cross-purposes with the stated intent of the General Assembly.
I also differ with the majority’s reading of the statutes at issue. Former R.C. 2151.413(A) required only that “six months ha[ve] elapsed,” a meaning imparted plainly by the text of that section. The statute, therefore, is not ambiguous. Thus, the court has no reason to resort to R.C. 2151.414 for an enlarged meaning. The language employed by the General Assembly to establish a waiting period could have explicitly required that the six months of temporary custody immediately precede the filing for permanent custody. It does not.
As textual support for its holding, the majority relies solely on an implication supplied by a modifying phrase in the succeeding code section, former R.C. 2151.414(A). The choice of the word “has” in the phrase “agency that has temporary custody,” says the majority, justifies adding the requirement of having current temporary custody to former R.C. 2151.413.
Former R.C. 2151.414 outlined procedures for hearing a request under former R.C. 2151.413. It would be odd for one section of the Revised Code that established filing criteria to draw its substantive meaning from a succeeding section. It would be even more peculiar if that succeeding section is concerned with procedures for hearing a request under the preceding section. And oddest of all would be that all this is accomplished not explicitly, but rather by implication. The Ohio Revised Code is not so odd.
Even if one were to agree that former R.C. 2151.413(A) is ambiguous, reference to former R.C. 2151.414 is unavailing because the phrase “that has temporary custody” as used there simply delimits which agency.
I conclude, therefore, that the six-month delay requirement, meant to give parents the opportunity to cure a situation requiring agency intervention, should not be extended where, as here, a parent’s failure to cure becomes apparent following the child’s return to the parental home under protective supervision. The statutory language does not explicitly provide such an extension, and, consequently, the statutorily mandated construction favoring the child’s welfare and earliest possible eligibility for adoption should prevail.
Douglas and Lundberg Stratton, JJ., concur in the foregoing dissenting opinion.